DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are pending.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of co-pending Patent No. 11,294,466 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-19 are to be found in patent claims 1-12 (as the application claims 1-19 fully encompasses patent claims 1-12).  The difference between the application claims 1-19 lies in the fact that the patent claim includes at least one more element, i.e., “c) a gesture control interface operatively connected to the processor” recited in claim 1 of the co-pending patent, and is thus more specific.  Thus, the invention of claims 1-12 of the patent is in effect a “species” of the “generic” invention of the application claims 1-19.  It has been held that the generic invention is “anticipated” by the “species”.  See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-19 are anticipated by claims 1-12 of the patent, it is not patentably distinct from claims 1-12 of the patent.

Allowable Subject Matter
Claims 1-19 would be allowable if a terminal disclaimer is submitted to overcome the rejection(s) under the non-statutory double patenting, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, the closest known prior art, i.e., Heck (US 2012/0149656 A1), Cartledge et al. (US 2015/0360030 A1), Liebetanz (US 2012/0116537 A1), and Joshi et al. (US 2009/0005700 A1, IDS dated Mar. 21, 2022), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “at least one sensor, located at an external surface of the earpiece housing, configured to detect electrical activity from a user’s facial muscles”; and “interpret the electrical activity from the user’s facial muscles in combination with at least one of head orientation or movement as a second command”.
As to claims 2-5, they depend from claim 1, and are allowable at least for the reason above.
As to claim 6, it differs from claim 1 only in that it is the method performed by the system of claim 1, thus is allowable for the same reason above.
As to claims 7-10, they directly or indirectly depend from claim 6, and are allowable at least for the same reason above.
As to claim 11, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “interpreting at the processor of the earpiece the facial muscle EMG potentials, the audio input, and the inertial data to determine occurrence of a command to perform an action according to the pre-determined user setting”.
As to claims 12-17, they directly or indirectly depend from claim 11, and are allowable at least for the same reason above.
As to claim 18, it differs from claim 11 only in that it is the system performing the method of claim 11, thus is allowable for the same reason above.
As to claim 19, it depends from claim 18, and are allowable at least for the reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Heck (US 2012/0149656 A1) teaches the concept of “electrical sensor implanted beneath the skin or as a part of a headset on either one side or on both sides of the person’s head in electrical communication with a vestigial periauricular nerve or muscle” (Abs.); (2) Cartledge et al. (US 2015/0360030 A1) teaches the concept of “electronic signal conduit to receive the nerve electrostimulation signal and is positioned at the electrode coupler to contact tissue within an ear canal and apply the nerve electrostimulation signal to the tissue transcutaneously” (Abs.); and (3) Liebetanz (US 2012/0116537 A1) teaches the concept of “a controller device connected to the outer ear musculature detecting means” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 30, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***